    Case: 1:18-cv-00664-TSB-SKB Doc #: 9 Filed: 11/13/18 Page: 1 of 1 PAGEID #: 112



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION




VINCENT LUCAS,                                               Case Number: 1:18-cv-00664

                 Plaintiff,                                  Black, J.
                                                             Bowman, M.J.

           v.


JASIT GOTRA, et al.,

                 Defendants.



                                     ENTRY OF DEFAULT

         It appearing that Defendants Rick A. Merrick, Jessica T. Merrick and Defend
America, LLC, is in default, having failed to plead or otherwise defend this action;
         Now, therefore, in accordance with Rule 55(a) of the Federal Rules of Civil Procedure;
         Default is hereby entered against these Defendants this 13th day of November, 2018.


                                                  Richard W. Nagel, Clerk,
                                                  United States District Court
                                                  Southern District of Ohio


                                                  By: s/Kevin Moser
                                                      Deputy Clerk
